Citation Nr: 9910029	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  92-13 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether the appellant, [redacted], can be recognized as the 
deceased veteran's surviving spouse for Department of Veteran 
Affairs (VA) death benefits.

(The issue of whether the co-appellant, [redacted], can be 
recognized as the deceased veteran's surviving spouse for VA 
death benefits is the subject of a separate remand by the 
Board of Veterans' Appeals.)



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The appellant claims to be the surviving spouse of the 
veteran who died in June 1991 and who served on active duty 
in the Armed Forces from June 1951 to April 1955.  He had 
been rated as totally disabled due to service-connected 
schizophrenia from 1964 until his death.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1991 Administrative 
Decision from the San Juan, Puerto Rico, Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was received in October 1991.  A statement of 
the case was issued in December 1991.  A substantive appeal 
was received in January 1992.  In December 1993, the Board 
remanded this case to the RO for further development.  The 
appellant is one of the claimants in this contested claim for 
recognition as the surviving spouse of the veteran for VA 
benefit purposes.  As there are two claims for the same 
benefits, contested claim procedures were followed by the RO.  


REMAND

At the outset, the Board will refer to the appellant in this 
case as [redacted] and will refer to the co-appellant as [redacted] 
in order to avoid any confusion in that matter.  

The Board will briefly review the facts in this case.  In 
November 1964, the veteran applied for VA benefits.  At that 
time, he indicated that he had been married to [redacted], but 
divorced her in 1953.  Thereafter, he reported that he 
married [redacted] to whom he was still married.  The veteran 
further reported that he had 3 children by [redacted] who was 
their custodian and 2 children by [redacted] to whom he was 
still married.  [redacted]'s children were born in 1958, 1959, 
and 1961.  [redacted]'s children were born in 1959 and 1961.  
The record at that time contained 1 marriage certificate.  
This marriage certificate showed that the veteran married 
[redacted] in February 1959.  In addition, also of record was a 
birth certificate of one of the veteran's children by [redacted]  who was born in September 1959.  Thereafter, a birth 
certificate for [redacted]'s other child was received.  In 
addition, birth certificates for children by [redacted] were 
received.  

In October 1964, the veteran was provided VA medical 
treatment.  At that time, he reported that he was married and 
had 5 children.  He indicated that he lived with his family 
in Hatilla.  The Board notes that this is the area of [redacted]'s 
residence.  In October 1969, the veteran was examined by 
the VA.  At that time, he reported that he had been married 
twice and that he lived in the area of Arecibo, Puerto Rico.  
The Board notes that this is the area of [redacted]'s residence.  

In February 1974, another birth certificate was received by 
the VA showing that he had another child by [redacted] in 
September 1970.  The birth certificate was sent by [redacted] and 
in an enclosed letter, she indicated that the veteran had not 
paid her any money for this child's support for over a year.  
She also indicated that she was residing in Arecibo, Puerto 
Rico.  This letter was accepted as a claim for an 
apportionment of the veteran's benefits on behalf of his son 
(the child born in September 1970).  In March 1974, the VA 
requested that [redacted] submit additional information.  
Thereafter, [redacted] submitted the requested information.  In a 
June 1974 Special Apportionment Decision, [redacted] was granted 
an apportionment of $30 monthly on behalf of the veteran's 
son.  

Subsequent VA medical records showed that the veteran 
variously reported [redacted] and [redacted] as his wife.  However, 
prior to 1980, he reported [redacted] as his wife and in the 
1990's, he reported [redacted] as his wife and his sister also 
indicated that [redacted] was his common-law wife.  The VA claims 
file shows that for several years before his death the 
veteran's VA letters and payments were sent to [redacted]'s 
address.

In June 1991, the veteran died.  His death certificate listed 
[redacted] as his wife.  However, [redacted]'s address was listed 
as his residence.  

In June 1991, a VA Form 21-534, Application for Dependency 
and Indemnity Compensation, Death Pension and Accrued 
Benefits by a Surviving Spouse or Child (Including Death 
Compensation if Applicable), was received from [redacted], in 
which she indicated that she was applying for VA death 
benefits as the surviving spouse of the veteran.  She 
indicated that the veteran had recently died in June 1991.  
Enclosed with her application was a marriage certificate.  As 
previously noted, this marriage certificate was already of 
record.  She indicated that she and the veteran had lived 
together continuously from the date of their marriage until 
his death.

In addition, in June 1991, a VA Form 21-534, Application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits by a Surviving Spouse or Child (Including 
Death Compensation if Applicable), was received from [redacted], 
in which she indicated that she was applying for VA death 
benefits as the surviving spouse of the veteran.  In her 
application, [redacted] indicated that the veteran had been 
previously married to [redacted], but divorced her in 
approximately 1954.  Thereafter, she indicated that he 
married [redacted], in February 1958, but separated from her in 
approximately 1971.  Enclosed with her application was a VA 
Form 21-4170, Statement of Marital Relationship, in which she 
indicated that she and the veteran had lived as husband and 
wife in the State of New York from July 1954 to 1956 and in 2 
areas of Puerto Rico from 1956 until his death.  [redacted] 
indicated that they had 3 children together and were common-
law husband and wife.  Previously, she indicated that she had 
a common-law marriage to another man which ended in 1952.  
She indicated that she and the veteran had lived together 
continuously from the date of their marriage until his death.

In July 1991, a copy of [redacted]'s petition of divorce was 
received.  This document showed that [redacted] petitioned for 
divorce by reason of separation from the veteran for 20 
years.  This document was stamped May 1991.  No final divorce 
decree is of record.  

Thereafter, 3 VA Forms 21-4171, Supporting Statement 
Regarding Marriage, were received.  In sum, the individuals 
who submitted these statements, all neighbors of [redacted]'s, 
indicated that [redacted] and the veteran were known as husband 
and wife and lived together for over 28 years.  

In a September 1991 Administrative Decision, the RO 
determined that neither [redacted] nor [redacted] was entitled to 
recognition as the veteran's surviving spouse.  The RO noted 
that [redacted] did not continuously cohabit with the veteran 
as shown by her divorce petition.  Likewise, the RO found 
that [redacted] did not continuously cohabit with the veteran 
through the date of his death.  

In January 1992, [redacted] submitted information showing that 
she was listed as the veteran's beneficiary on VA documents, 
that she was the payee for the veteran's Social Security 
Administration benefits, and that they filed their tax return 
together in 1986, before they allegedly were no longer 
required to file a tax return.  In addition, statements from 
2 of [redacted] neighbors were submitted which essentially 
stated that the veteran and [redacted] lived continuously 
together as a married couple for 30 years.  

In March 1994, a field examination was conducted.  The field 
examiner interviewed [redacted], her children, and her 
neighbors.  According to the field examiner, [redacted] 
indicated that she and the veteran were never separated, that 
they filed their tax returns together, and that she was the 
custodian of his Social Security Administration benefits.  
According to [redacted]'s children, their parents were never 
separated.  The neighbors indicated that the veteran and 
[redacted] lived together in Hatillo as a married couple and 
were never separated although the veteran occasionally took 
trips for a couple of days.  

The field investigator also interviewed [redacted], her children, 
and her neighbors.  According to the field examiner, [redacted] 
indicated that she and the veteran had lived together as a 
married couple since 1954.  She indicated that he went away 
approximately once a month for 2 days.  She indicated that 
she lived with the veteran for 5 years prior to his marriage 
to [redacted] and discovered that he had married [redacted] by a 
souvenir from the wedding she found in his pocket.  According 
to [redacted]'s children, their parents lived together and, for 
the 10 years preceding the veteran's death, [redacted] and the 
veteran were not apart for even a day.  In addition, 2 
neighbors of [redacted]'s were interviewed.  These neighbors 
stated that they did not know if the veteran and [redacted] were 
legally married, but the veteran lived with [redacted] in Arecibo 
for many years until his death and that she was known as the 
veteran's widow.  In addition, the field examiner obtained 
further information showing that the veteran and [redacted] 
shared utility bills in the same name and owned property 
together.  

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse) and who has not remarried or (in cases not 
involving remarriage) has not since the death of the veteran 
lived with another person and held himself or herself out 
openly to the public to be the spouse of such other person.  
38 U.S.C.A. § 101(3); 38 C.F.R. § 3.53.  The statement of the 
surviving spouse as to the reason for the separation will be 
accepted in the absence of contradictory information.  
38 C.F.R. § 3.53(b).  A surviving spouse means a person of 
the opposite sex whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j) and who was the spouse of 
the veteran at the time of the veteran's death.  38 C.F.R. 
§ 3.50(b).  For VA benefit purposes, a marriage means a 
marriage valid under the law of the place where the parties 
resided at the time of marriage, or the law of the place 
where the parties resided when the right to benefits accrued.  
38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  The appellant has 
the burden to establish her status as a claimant.  Sandoval 
v. Brown, 7 Vet. App. 7, 9 (1994) citing Aguilar v. 
Derwinski, 2 Vet. App. 21, 23 (1991).

Where an attempted marriage is invalid by reason of legal 
impediment, VA laws allows for certain attempted marriages to 
be nevertheless "deemed valid" if certain legal requirements 
are met.  Basically, such an attempted marriage will be 
"deemed valid" if: (a) the attempted marriage occurred one 
year or more before the veteran died; and (b) the claimant 
entered into the marriage without knowledge of the 
impediment; and (c) the claimant cohabited with the veteran 
continuously from the date of the attempted marriage until 
his death; and (d) no claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits.  38 U.S.C.A. § 103(a); 38 C.F.R. § 3.52.  

In this case, if it is determined that [redacted] is the legal 
widow of the veteran but is not entitled to gratuitous 
benefits, or if it is determined that [redacted] is not the 
legal widow, then it must be determined if the appellant had 
a deemed valid marriage and met the continuous cohabitation 
requirements.  The Board notes that both Anna G. and [redacted] 
insist that they lived with the veteran continuously from the 
date of marriage until his death.

The Board notes that [redacted] has asserted that she and the 
veteran began living together as common-law husband and wife 
in 1954 in the State of New York.  At that time, the State of 
New York did not and still does not recognize common-law 
marriages.  The Board finds that further development is 
needed in order to ascertain whether or not [redacted] was 
unaware that the State of New York did not recognize common-
law marriage when she and the veteran began living together 
as "husband and wife" in 1954.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court), in Colon v. Brown, 9 Vet. App. 104 (1996), 
stated that in cases whether there is an impediment to 
entering into a common-law marriage, if the appellant was 
unaware of the impediment, then an otherwise invalid common-
law marriage could be deemed valid.  If [redacted] and the 
veteran attempted a common-law marriage in the State of New 
York, there was an impediment, the State of New York did not 
recognize common-law marriages.  Pursuant to Colon, the Board 
finds that [redacted] must be afforded the opportunity to submit 
a signed statement pursuant to 38 C.F.R. § 3.205(c), 
indicating whether or not she had knowledge that there was 
any impediment to the marriage at the time it occurred.  The 
Court indicated that if a claimant was unaware of the 
impediment, then an otherwise invalid common-law marriage 
could be deemed valid.  However, in addition, if there is a 
deemed valid marriage, [redacted] must have cohabited with the 
veteran continuously from the date of the attempted marriage 
until his death.  If there was a separation, the reason(s) 
for the separation, the date of the separation, and who was 
at fault in the separation must be determined.   

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  Under 
the circumstances of this case, additional development is 
necessary in order to fulfill the VA's duty to assist.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should contact [redacted] and 
pursuant to Colon, afford her the 
opportunity to submit a signed statement 
pursuant to 38 C.F.R. § 3.205(c), 
indicating whether or not she had 
knowledge that there was any impediment 
to her common-law marriage to the veteran 
in 1954.  She should specifically 
indicate whether or not she knew at that 
time that the State of New York did not 
recognize common-law marriages.  She 
should also be asked to state again 
whether she and the veteran cohabited 
from the date of their attempted common-
law marriage until his death, and, if 
there was a separation, the date of the 
separation, the reason(s) for the 
separation, and who was at fault in the 
separation.

2.  The RO should readjudicate whether 
[redacted], can be recognized as the deceased 
veteran's surviving spouse for VA death 
benefits in light of the determinations 
made with regard to [redacted]'s claim 
including, if appropriate, consideration 
of whether she had a deemed valid 
marriage and continuously cohabited with 
the veteran.   If the action taken is 
adverse to [redacted], she should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  She should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

The Board expresses no opinion, either factual or legal, as 
to the ultimate determination warranted in this case pending 
completion of the requested action.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









